DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. 
	In re pages 7-9, applicants argue that neither Groppa nor Schmalstieg discloses "modifying, using the one or more processors, the image of the real environment with the content based on the keying mask, in order to generate a display image," as recited in claim 4. Applicant notes that the current Office Action cites the "reconstruction scene 415" for the "keying mask" of claim 4. However, the 3D reconstruction disclosed in Schmalstieg is different from a keying mask. Whereas the "keying mask correspond[s] to a second portion of the image of the real environment," A 3D reconstruction indicates "shape and/or appearance of real objects and/or the environment." Accordingly, because Schmalstieg fails to disclose a "keying mask," Schmalstieg logically fails to 
	In response, Schmalstieg does indeed disclose the claimed "modifying, using the one or more processors, the image of the real environment with the content based on the keying mask, in order to generate a display image," as recited in claim 4 with a modification. Schmalstieg discloses in page 8, paragraph #0102 to paragraph #0104 that “FIG. 4 illustrates an exemplary workflow 400 for an exemplary diminished reality application and for a single synthetic image. In FIG. 4, in step 410, for example, a reconstructed scene 415 may be obtained from a 3D model corresponding to the environment. In some embodiments, reconstructed scene 415 may not include foreground object 428. In step 420, a foreground object 428 may be identified for removal and mask 425 may be created. In some embodiments, in step 420, a camera pose may be determined from live image 422, In step 430, synthetic image 432 based on the camera pose determined in step 420 is rendered using reconstructed scene 415. As shown in FIG. 4, synthetic image 432 does not include object 425 in region 435 that corresponds to the mask 425”. From these passages, the reconstructed scene 415 of the real environment is modified based on the keying mask 425 in order to generate the display image (image 465). Thus, the combination of Groppa and Schmalstieg discloses all the claimed limitations of independent claims. 
                                    Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5. 	Claims 4, 6-9, 11-13, 15-17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1).
In considering claim 4, Groppa and Schmalstieg teach all the claimed subject matter. Groppa discloses a method comprising: at a head-mounted device including an image sensor (see Fig. 4, HMD and camera 404) and one or more processors: capturing, via the image sensor, an image of areal environments (see [0033], image processor and [0039], general storage for processing steps); detecting, using the one or more processors, a first portion of the image of the real environment within a color range (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114); generating, using the one or more processors based on the first portion of the image of the real environment, a keying mask corresponding to a second portion of the image of the real environment (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
However, Groppa fails to disclose modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image. 
Schmalstieg teaches modifying, using the one or more processors, the image of the real environment with content based on the keying mask, in order to generate a display image; and displaying, on the display, the display image (see Fig. 4, the reconstructed scene 415 is equivalent to a real environment, the reconstruction scene 415 is modified based on the keying mask 425, and synthetic image 432, is equivalent to modifying content, to be combined with reconstruction scene 415 based on image 422, see also Fig. 3, the image correction of 465 in Fig. 4 is described in Fig. 3, in which optical and color correction may occur, and see further Fig. 5 describing combining live and synthetic images using two mask regions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of comparing a live and synthetic images in a mixed reality application for the purpose of replacing pixels of a live environment based on a mask.
In considering claim 6, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes a communications interface and obtaining the content includes receiving the content via the communications interface (see [0035], receiving video input signals via various sources, see also Fig. 5 receiving video input 502).
In considering claim 7, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses the image of the real environment is not 
In considering claim 8, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 6. Groppa discloses neither the image of the real environment nor the display image is received via the communications interface (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 9, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses the head-mounted device includes one or more positional tracking sensors generating positional tracking data, wherein the content is based on the positional tracking data (see Fig. 4, content could refer to the position and tracking data received at the interface of processor 402 instead of image processor 408, in which case no image data would be received while processing position and tracking data, see also [0021], generating a depth map using position and tracking information).
In considering claim 11, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses before detecting the first portion of the image of the real environment within the color range, performing, using the one or more processors, image processing of the image of the real environment (see [0019], providing renderings from the perspective of the user 102 using one or more cameras, using a merged view 116 superimposed from a virtual environment 114).

In considering claim 13, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the keying mask corresponding to the second portion of the image of the real environment includes performing noise reduction of a preliminary mask corresponding to the first portion of the image of the real environment (see [0025], image processing rules include keying to a particular chroma color hue, by excluding the background to present objects).
In considering claim 15, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes compositing the image of the real environment and the content based on the keying mask (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are determined to be within a chroma key range by determining if the pixels are within a depth range or not).
In considering claim 16, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses generating the display image includes replacing the second portion of the image of the real environment with the content (see [0023], chroma keys may be utilized to cover objects in the merged view 116, and [0036], for steps 510-514, generating a merged video stream, captured pixels are 
In considering claim 17, Groppa and Schmalstieg teach all the claimed subject matter. Claim 17 is met for the same reasons as claim 4.
In considering claim 19, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 19 is met for the same reasons as claim 6.
In considering claim 20, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 19. Claim 20 is met for the same reasons as claim 7.
In considering claim 21, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 17. Claim 21 is met for the same reasons as claim 9.
In considering claim 23, Groppa and Schmalstieg teach all the claimed subject matter. Claim 23 is met for the same reasons as claim 4.
In considering claim 24, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Schmalstieg discloses wherein the keying mask indicates a subset of pixels of the image of the real environment, and wherein the subset of pixels corresponds to the second portion of the image of the real environment (see Fig. 4 and [0103], mask 425 is a second portion of the image of the real environment).  
In considering claim 25, Groppa and Schmalstieg teach all the claimed subject matter, as set forth in claim 4. Groppa discloses wherein the keying mask is a chroma keying mask (see [0023], chroma key color).
6. 	Claims 5, 10, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Groppa et al. (US 2016/0148429 A1) in view of Schmalstieg (US 2014/0321702 A1) and further in view of Ramaswamy et al. (US 9792491 B1).

In considering claim 10, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 9. However, Groppa fails to disclose the positional tracking sensors include one or more infrared sensors. Further, the examiner maintains that it was well known in the art as taught by Ramaswamy. Ramaswamy teaches the positional tracking sensors include one or more infrared sensors (see col 3, lines 27-31, the image capture element may include infrared). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate with Groppa the limitation of infrared detection for the purpose of capturing real images.
In considering claim 14, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 13. However, Groppa fails to disclose the noise reduction includes at least one of a morphological filter, blob removal, or 
In considering claim 18, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 17. Claim 18 is met for the same reasons as claim 5.
In considering claim 22, Groppa, Schmalstieg, and Ramaswamy teach all the claimed subject matter, as set forth in claim 21. Claim 22 is met for the same reasons as claim 10.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 15, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422